Citation Nr: 0639700	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, to include glaucoma.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1986 to 
October 1993.

This matter was previously before the Board of Veterans' 
Appeals (Board) from June 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In April 2006, the Board remanded this matter to the RO to 
afford the veteran the opportunity for a hearing before a 
Veterans Law Judge.  A hearing was held before the 
undersigned Acting Veterans Law Judge in September 2006.  
This claim is now before the Board for further appellate 
consideration.  

The issues of entitlement to service connection for bilateral 
hearing loss and eye disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a November 1993 rating decision.

2.  Evidence submitted since the November 1993 rating 
decision includes evidence not previously submitted to agency 
decisionmakers, which is neither cumulative nor redundant, 
and when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

The November 1993 decision denying entitlement to service 
connection for bilateral hearing loss is final; evidence 
submitted since that denial is new and material, and serves 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that service connection for bilateral 
hearing loss was denied by a November 1993 rating decision.  
The veteran was notified of that decision by a February 1994 
letter.  He did not appeal that decision and it became final.  
38 U.S.C.A. § 7105.  In order to reopen the claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence of record at the time of the November 1993 
rating decision included the veteran's service medical 
records.  His service records show that at his enlistment 
examination in August 1986, he was noted to have defective 
hearing.  Service medical records also indicate that he was 
exposed to hazardous noise during service and that he 
underwent hearing tests on several occasions.  At separation, 
his hearing in the left ear appears to have worsened in all 
frequencies, although within the normal range for VA 
purposes.  See 38 C.F.R. § 3.385 (2005).  In the right ear, 
there was improvement in some frequencies, and worsening in 
others.  The RO denied service connection for right ear 
hearing loss because it existed prior to service and was not 
aggravated by service.  Service connection for the left ear 
hearing loss was denied as the veteran's hearing in the left 
ear had consistently been within normal limits for VA 
purposes.  

The evidence since the November 1993 rating decision includes 
a December 2003 audiologic examination, which indicates that 
the veteran had hearing loss in both ears.  The hearing loss 
shown in each ear in December 2003 is considered a hearing 
loss disability for VA purposes.  The examiner commented that 
the evidence showed that the hearing loss present at 
enlistment did not worsen significantly during service.  

As the previous denial for service connection for left ear 
hearing loss was based on the fact that the veteran did not 
have a disability for VA purposes, the current audiologic 
examination which indicates that he does now have such 
disability in the left ear would serve to reopen the claim.  
Further, the December 2003 examiner's comment suggests that 
there was some worsening of the veteran's hearing in each ear 
during service.  This new medical finding, when considered 
with other evidence previously of record, to include service 
medical records which noted exposure to hazardous noise, 
relates to an unestablished fact necessary to substantiate 
the claim, namely aggravation.  There was no prior medical 
opinion to this effect and the opinion raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that new and material evidence has been 
submitted to reopen the claim.  

While a subsequent medical opinion, dated in January 2004, 
indicates that the examiner found that there was no 
aggravation in service, it is not clear if the examiner used 
the correct standard for making this determination.  The 
examiner stated that the veteran had hearing loss in the 
lower frequencies on the left when he entered service, and 
that service did not aggravate this hearing loss.  This would 
have developed regardless of being in service.  It is not 
clear whether the examiner is suggesting that any increase in 
hearing impairment was due to the natural progress of the 
disease or that the worsening was not necessarily due to any 
particular incident in service (such as noise exposure).  
With regard to the right ear, the examiner gave no basis for 
finding no aggravation for the right ear hearing impairment.  

Given the December 2003 audiological examination findings of 
worsening in service, and given that the January 2004 
examination report lacks clarity as to the basis of no 
aggravation, the Board finds that the claim must be reopened 
and remanded for further development.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.


REMAND

A review of the veteran's service medical records indicates 
that there may be missing records.  Specifically, the report 
of medical history, dated in July 1993, references an SF 600, 
dated July 27, 1993.  However, the service medical records 
currently contained in the claims folder do not include an SF 
600 with that date in July 1993.  The RO should ensure that 
any outstanding service medical records are obtained and 
associated with the claims file.  

The veteran has reported receiving treatment for the claimed 
disorders at the VA medical centers in Waco and Temple.  (See 
veteran's July 2003 statement and transcript of September 
2006 hearing.)  These treatment records have not yet been 
sought.  The RO should ensure that any outstanding VA medical 
records are obtained and associated with the claims file.  

The veteran's service medical records indicate that in 1988, 
he received a blow to the right brow area, and had marked 
loss of visual acuity in the right eye.  An April 1988 
medical report indicates a diagnosis of optic neuritis.  An 
April 1988 service medical record indicates a history of 
optic neuritis of three weeks duration and testing was 
performed to evaluate for possible demyelinating disease.  
The test results noted abnormal visual evoked responses 
secondary to marked fractionation bilaterally, consistent 
with demyelinating disease.  The problems with the vision 
loss appear to have resolved as separation examination 
indicated that his corrected vision in both eyes was 20/20.  
There does not appear to be further mention of the 
demyelinating disease.  

In October 2003, the veteran underwent a VA examination to 
determine whether any current eye disorder was related to 
service.  The examiner commented that the veteran had 
endstage glaucoma with no light perception only in the left 
eye.  The eye grounds were obscure because of the dense 
cataract and vitreous debris due to a central retinal vein 
occlusion.  The right eye was normal.  The examiner commented 
that optic neuritis could lead to legal blindness; central 
serous retinopathy would not.  The examiner found that the 
veteran's blindness was more likely due to multiple causes, 
which were listed as retinal occlusion and neovascular 
glaucoma.  

Although the veteran's service medical records indicate that 
he had a sudden loss of visual acuity in the right eye, 
rather than the left, given that the service medical records 
also indicate that a possible cause of the loss of vision in 
service may have been demyelinating disease, and tests for 
such disease were positive, the Board finds that additional 
medical evaluation should be conducted to further address the 
findings in service.  In addition, it is noted that the 
October 2003 VA examiner indicated that optic neuritis could 
lead to blindness.  While optic neuritis was diagnosed only 
in the right eye in service, and the veteran's blindness only 
involves the left eye, given that the in-service optic 
neuritis appears to have been caused by a blow to the head, a 
medical opinion addressing the in-service medical records and 
any relationship with the left eye blindness and the in-
service blow to the head would also be of value.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain any service medical 
records not already associated with the 
claims file, to specifically include the 
July 27, 1993, SF 600, referenced in the 
July 1993 separation examination report.  
All efforts to obtain service medical 
records should be fully documented, and a 
negative response must be provided if 
records are not available.

2.  The RO should take the appropriate 
measures to obtain the veteran's VA 
treatment records from Temple and Waco VA 
Medical Centers for any pertinent 
treatment received since separation from 
service, and associate such records with 
the claims file.  All efforts to obtain 
service medical records should be fully 
documented, and a negative response must 
be provided if records are not available.  

3.  After obtaining the above-referenced 
records, to the extent available, the 
veteran should be scheduled for 
appropriate VA examinations to determine 
the etiology of any eye disorder and to 
address the issue of aggravation of any 
hearing loss.  All indicated tests and 
studies are to be performed.  Prior to 
the examinations, the claims folder must 
be made available to each physician for 
review of the case.

a)	With regard to the hearing loss, the 
examiner is to indicate whether a 
worsening or an increase in hearing 
loss in each ear during service was 
due to the natural progress of the 
disease.  If the examiner determines 
that there was in fact no worsening 
or increase in hearing loss in 
either ear during service, the 
examiner should so indicate and 
explain the basis for such finding.  
Any difference in opinion with prior 
medical opinions should be clearly 
explained.  The examiner must 
provide a clear and complete 
explanation for each finding and 
opinion expressed.

b)	With regard to the eyes, the 
examiner is to indicate all 
diagnoses pertaining to the eyes and 
state whether it is at least as 
likely as not (50 percent 
probability or more) that any 
diagnosed disorder of the eye(s) was 
incurred in service, to include as a 
result of disease or injury incurred 
in service to include a blow to the 
right side of the head during active 
duty.  The examiner is specifically 
asked to address the likelihood that 
demyelinating disease, if present, 
or injury to the head, noted in 
service, caused any currently 
diagnosed disorder of the eye.  Any 
difference in opinion with prior 
medical opinions should be clearly 
explained.  The examiner must 
provide a clear and complete 
explanation for each finding and 
opinion expressed.

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


